Title: From Thomas Jefferson to Hugh Chisholm, 5 June 1807
From: Jefferson, Thomas
To: Chisholm, Hugh


                        
                            Sir
                            
                            Washington June 5. 07.
                        
                        I recieved last night your letter of the 1st. inst. and now inclose you 30. D. your order in favor of mr
                            Kelly for 75. D. 87 cents is also paid by this post. It would certainly be agreeable to me that you should, by fixing up a
                            bed for yourself, give mr Griffin’s family as little trouble as possible: and therefore if you will purchase oznabrigs
                            for a straw bed & 2. pair of sheets, and striped blankets and put them into my account I will pay for them. when you are
                            done work at Poplar forest, you can send them to Monticello where they will be always useful. indeed if you could fix
                            yourself a snug lodging place in the barn, I should think it would be more agreeable to yourselves & the family—I hope
                            you will have finished at Poplar Forest in time to work at Monticello in Aug. & Sep. where I wish some work done—under
                            my own eye. I shall be at Poplar Forest about the end of July or beginning of August. with respect to door frames, you
                            should recollect that I never have any in my buildings. you are to work up the proper opening for them which you will find
                            in your instructions. & if the window frames are ready it is better to put them up & work the wall to them. but if not
                            ready, they are not to be waited for. they can be put in afterwards, tho’ with more trouble. I salute you with my best
                            wishes.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. we are in great distress for Jerry’s waggon at Monticello. I pray you therefore to press the
                                finishing what is for him to do at Poplar forest. still I do not mean that you should send him away till he has
                                compleetly done every thing necessary for the building so as not to interrupt the plantation for any thing about that.
                                if you would engage the negroes to dig and remove the earth South of the house, 90. feet wide, down to a foot below
                                the lower floor, & descending from thence due South 1. inch in every 10.f. till it gets clear out of the ground, I
                                would gladly pay them for it, but it is only with their own free will & undertaking to do it in their own time. the
                                digging & removing is worth a bit  a cubic yard. you might lay off
                                separate slipes from the house South till it clears the hill and
                                of such widths as each person or gang chose to undertake, & mr Perry may make wheelbarrows sufficient for them, &
                                charge them to me.
                        
                    